Citation Nr: 0534373	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  97-29 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from July 1944 to May 
1946.  The appellant in the current appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for the veteran's cause of 
death and entitlement to Chapter 35 Dependents' Educational 
Assistance benefits.  During the course of the appeal, the 
Board remanded the case in November 2003 for additional 
evidentiary and procedural development.  Thereafter, the 
denials of the claims were confirmed in a September 2005 
rating decision.  The case was returned to the Board in 
November 2005 and the appellant now continues her appeal.


FINDINGS OF FACT

The veteran died in July 1996 as a result of a ruptured 
aortic aneurysm and cardiac arrest.  


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of a disability of 
service origin, and his service-connected disabilities did 
not materially and substantially contribute to his death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The requirements for eligibility for Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the appellant with 
express notice of the provisions of the VCAA in 
correspondence dated in July 2001 and again in January 2004, 
in which it provided her with an explanation of how VA would 
assist in obtaining necessary information and evidence.  She 
has been made aware of the information and evidence necessary 
to substantiate her claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The late veteran's service medical records, terminal 
hospitalization report, death certificate, and supportive 
nexus opinions from his private physician have been obtained 
and associated with the claims file.  This evidence has also 
been reviewed by a VA physician who, in turn, presented a 
nexus opinion based on a historical overview incorporating 
all the pertinent facts.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Finally, the appellant has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  In this regard, she specifically 
identified a private physician named Walter A. Osinski of 
Albany, New York, who treated the veteran in the early 
1960's, and also reported that the veteran may have received 
therapy at Albany Medical Center during the same time period.  
However, the appellant has indicated that her own research 
was unable to locate the current whereabouts of Dr. Osinski 
and Albany Medical Center had informed her that it was 
unlikely that it would have records of her late husband's 
treatment from 40 years ago, as it was the law of New York 
state that medical records be kept for only seven years.  In 
view of this, the Board does not find that any effort on its 
part would likely produce any successful results in obtaining 
these records.  The Board thus concludes that the appellant 
has been duly notified of the evidence and information 
necessary to substantiate her claims, and that she has been 
notified of VA's efforts to assist her.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual background and analysis: Entitlement to service 
connection for the veteran's cause of death.

The veteran's terminal hospitalization report and official 
death certificate show that in July 1996, he died of a 
ruptured aortic aneurysm and cardiac arrest.  His medical 
records reflect that in the years prior to his death he had a 
prior history of surgical repair in 1988 for a ruptured 
aortic aneurysm, chronic obstructive pulmonary disease (COPD) 
with severe emphysema due to a lifelong cigarette smoking 
habit, hypertension, tachyarrythmia, and hypercholesteremia.  
His treatment records also indicate erratic compliance with 
using medications prescribed for these medical conditions.  
At the time of his death he was service-connected for post-
traumatic stress disorder with history of schizophrenia that 
was rated 70 percent disabling.  

The veteran's service medical records show normal findings 
with regard to his cardiovascular system throughout his 
period of active duty.  No abnormal findings on chest X-ray 
or sustained elevated blood pressure readings are shown in 
these records.  The veteran was discharged from active duty 
in May 1946.  The reports of VA examinations conducted in 
November 1946 and October 1947 show no abnormal 
cardiovascular findings.

Written statements dated in November 1996 and September 1997 
were received from the veteran's retired treating physician, 
Charles F. Hauser, M.D.  He remarked that the veteran had 
sustained chronic damage to his vascular system due to 
hypercholesteremia and hypertension, and that his death by 
ruptured aortic aneurysm was directly related to his 
hypertension.  Although Dr. Hauser stated that he was retired 
and did not have access to his old medical files of his 
treatment of the veteran, he stated his opinion that based on 
his recollection of the veteran's case, in which he observed 
the veteran display elevated blood pressure and arrythmia 
during periods of psychiatric stress, the emotional stress 
associated with the veteran's psychiatric disability 
contributed to his death by producing sustained elevations of 
his blood pressure.  

The veteran's claims file with his medical history, death 
certificate, terminal hospitalization report, and the opinion 
of Dr.  Hauser were reviewed by a VA physician in October 
2001.  The physician noted that the veteran had a chronic 
psychiatric disorder acquired in service and that he was a 
heavy smoker who consumed two packs of cigarettes per day 
until the year prior to his death, when his consumption was 
reduced to a half pack per day.  Later in life he suffered 
from severe COPD, episodic supraventricular tachycardia, and 
hypertension, with exacerbations of all three of these 
conditions as reflected in Dr. Hauser's opinion.  The VA 
physician also noted that the veteran's medical history 
indicated that he demonstrated noncompliance with his 
antihypertensive medications and was unable to stop smoking, 
and that Dr. Hauser had alluded to problems that the veteran 
experienced with sustained elevated cholesterol.  The VA 
physician then expressed the following opinion:

"While Dr. Hauser make a good case of the 
relationship of anxiety to the development of 
vascular disease, it is of less significance in 
the face of more strongly related risk factors as 
indicated above; namely smoking and cholesterol 
induced vascular disease with or without the 
presence of hypertension.  (I)t would be 
impossible to render an evenhanded opinion 
regarding the relationship of the veteran's 
service-connected anxiety to his hypertension and 
the ultimate development of a dissecting aneurysm.  
That is to say that it would be impossible to 
distinguish it from a causal or casual 
relationship."

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the cardiovascular disease which was related to the veteran's 
immediate cause of death by ruptured aortic aneurysm.  His 
service medical records do not show onset of a chronic 
disease of his heart, arteries, or veins during his period of 
military service.  The post-service medical records also do 
not show onset of cardiovascular disease to a compensably 
disabling degree within one year following his separation 
from active duty in May 1946 to permit service connection for 
cardiovascular disease on a presumptive basis.

The Board has weighed the opinion of Dr. Hauser against the 
opinion of the VA physician regarding the link between the 
veteran's service-connected psychiatric disability and the 
ruptured aortic aneurysm that was his immediate cause of 
death and finds the VA physician's to be the more probative 
opinion in resolving the issue.  The Board finds that the VA 
physician's opinion holds more probative weight because the 
VA physician possessed a greater overall perspective of the 
veteran's medical history and condition through actual review 
of his medical records, to which Dr. Hauser, by his own 
admission, did not have access.  Furthermore, the VA 
physician was also able to consider Dr. Hauser's opinion when 
formulating his own opinion and arriving at his own medical 
conclusions regarding the relationship between the veteran's 
service-connected psychiatric disability and his vascular 
disease.

Although Dr. Hauser's opinion essentially maintains that the 
veteran's hypertension due to psychiatrically-induced stress 
was the primary cause of the vascular damage that led to the 
ruptured aortic aneurysm, the VA physician has offered a more 
detailed opinion that considers and then rejects Dr. Hauser's 
opinion on the basis that the veteran's lifelong history of 
cigarette smoking and elevated cholesterol were much more 
significant factors in the development of the vascular 
disease that ultimately resulted an aortic aneurysm that 
ruptured with fatal results.  The VA physician further stated 
that it was impossible to render an opinion regarding the 
relationship between the veteran's service-connected 
psychiatric disability to his hypertension and the ultimate 
development of a dissecting aneurysm.  Thus, it cannot be 
conclusively determined that the veteran's service-connected 
psychiatric disability contributed substantially or 
materially to cause his death or that it aided or lent 
assistance to the production of death.  In view of the above 
discussion, the Board concludes that the weight of the 
evidence is against a finding that the veteran's death in 
July 1996 due to a ruptured aortic aneurysm is related to 
service.  The claim for service connection for the veteran's 
cause of death is thus denied.

To the extent that the appellant asserts the existence of a 
link between the veteran's cause of death and his service-
connected psychiatric disability based upon her own knowledge 
of medicine and her familiarity with the late veteran's 
medical history, as the record does not show that she has 
received the requisite formal medical training and 
accreditation to make medical diagnoses or present opinions 
regarding issues of medical causation and etiology, her 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Factual background and analysis: Entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, Title 38, 
United States Code.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

As previously stated, at the time of the veteran's death in 
July 1996, service connection was in effect for post-
traumatic stress disorder with history of schizophrenia that 
was rated 70 percent disabling.  The late veteran was not in 
receipt of VA compensation for any other disability and was 
not rated as permanently and totally disabled by his 
psychiatric disability.

Pursuant to the determination of the Board in this appellate 
decision with respect to the claim of entitlement to service 
connection for the veteran's cause of death, the appellant 
has not met the basic requirements for educational assistance 
under the provisions of Chapter 35.  Accordingly, the Board 
finds that the appellant has not met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and her claim must 
therefore be denied.




ORDER

Service connection for the veteran's cause of death is 
denied.

Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, Title 38, United States Code, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


